Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 7/15/19, 10/22/19 and 1/27/19 were considered by the Examiner. 
Drawings
The drawings are objected to because figure 13 fails to show element numbers 81, 82 and 83.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Kuhn et al (US20160252721-IDS REF).
Regarding claim 1, Oniki teaches a camera module, comprising: a plurality of lens substrates (figure 1 and 18) including a first lens substrate including: a plurality of first through-holes (apertures in the lens stack -7110a-c) arranged at a first pitch, and
a plurality of second through-holes (apertures in the lens stack-7120a-c) provided between adjacent first through-holes of the plurality of first through-holes and arranged at a second pitch different from the first pitch (see figure 18), a first optical unit located in a first through-hole of the plurality of first through-holes; and a first light-receiving element (1200, 7200) corresponding to the first optical unit, wherein, a first diameter of the plurality of first through-holes is different from a second diameter of the plurality of second through-holes (the lenses are different sizes/diameters).
Oniki teaches a compound camera system which includes aperture layers with the lens layers (paragraph 63, 72 and 168).  However, Oniki fails to specifically disclose wherein an optical unit located in a first through-hole of the plurality of first through-holes.
In the same field of endeavor, Kuhn et al teaches (paragraph 18 and 41-42) teaches a camera module, comprising: a plurality of lens substrates (see figures 4-9)including a first lens substrate including: a plurality of first through-holes (for example figure 9  aperture diaphragms 2 and 3) arranged at a first pitch, and
a plurality of second through-holes (aperture diaphragm 23) provided between adjacent first through-holes (illustrates multiple arrangements of the through first and second through holes-see figure 9) of the plurality of first through-holes and arranged at a second pitch different from the first pitch, a first optical unit located in a first through-hole of the plurality of first through-holes(see paragraph 41-42 and  79-83); and a first light-receiving element(13; paragraph 46, 52)) corresponding to the first optical unit, wherein,
a first diameter of the plurality of first through-holes is different from a second diameter of the plurality of second through-holes (see figures 8-9).  As illustrated, Kuhn teaches variable diameter lenses and diaphragms for each imaging channel of the compound lens camera module. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an optical unit located in a through-hole of the camera module, since Oniki teaches the lens stacks include apertures and the stacking of 
Regarding claim 2, Oniki-Kuhn combination further teaches the camera module according to claim 1, wherein the plurality of lens substrates includes a second lens substrate directly bonded to the first lens substrate (see figures 1and 18-19 of Oniki and paragraph 70 of Kuhn).
Regarding claim 3, Oniki-Kuhn combination teaches the camera module according to claim 2, wherein the wafer layer are bonded together.  Kuhn (paragraph 70) further teaches a first layer is formed on the first lens substrate (adhesive bonding to second layer) and a second layer is formed on the second lens substrate (adhesive bonding to another layer- lens or aperture). However, Oniki-Kuhn’s fails to specifically disclose wherein each of the first and second layers include one or more of an oxide, nitride material, or carbon. Although, Oniki-Kuhn combination fails to specifically disclose the claimed materials, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention include these materials as a bonding elements, since oxide, nitrides and carbons are common optical materials.  Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 4, Oniki-Kuhn combination teaches the camera module according to claim 3, wherein the first lens substrate is directly bonded to the second lens substrate. However, Oniki-Kuhn combination fails to specifically disclose bonding via the first layer and the second layer. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide multiple layers to bond the first and second lens substrates, since it still provides the same function of adhering them both together, would provide a stronger bond and would be a matter of design choice.
Regarding claim 7, Oniki- Kuhn combination fails to specifically disclose the camera module according to claim 1, wherein a diameter of a first portion of a first through-hole of the plurality of second through-holes is smaller than a diameter of a first portion of a first through-hole of the plurality of the first through-holes. Onikii teaches the second through hole is bigger.  The Oniki-Kuhn teaches first and second through holes (apertures) having different sizes wherein one is bigger than other, as discussed above. Kuhn further teaches either of the first and second holes can be smaller (figure 9). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to 
Regarding claim 8, Oniki-Kuhn combination teaches the camera module according to claim 1, further comprising a second optical unit (second through hole)including one or more lenses disposed in at least one through-hole of the plurality of second through-holes (as discussed above in claim 1; figures 1, and 18-19 of Oniki; and figures 1, and 8-9 of Kuhn).
Regarding claim 9, the camera module according to claim 8, wherein the first optical unit includes one or more lenses, and wherein the first and second optical units have different focal distances (see paragraph 171 of Oniki; epigraph 83 of Kuhn).
Regarding claim 10, Oniki teaches the camera module according to claim 8, wherein the light-receiving element (1200,7200) further includes a light-receiving portion configured to receive light entering through the second optical unit (see also #13 of Kuhn).
Regarding claim 11, Oniki-Kuhn combination teaches the camera module according to claim 10, further comprising a wavelength selection filter (visible or IR) configured to select light having a predetermined wavelength and transmit the light having the predetermined wavelength there through, the wavelength selection filter being located at an optical axis of the second optical unit (see paragraph 71 of Oniki; and paragraphs 73-75 and 84 of Kuhn). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to ensure image is clear in the spectral region of interest. 
Regarding claim 13, see Examiner’s notes in claim 1. Oniki-Kuhn combination teaches stacking (method of manufacturing) substrates that were formed to provide a camera module to include aperture/diaphragm substrates.
Regarding claim 14, Oniki teaches a high resolution digital camera module (see figure 4) and Kuhn teaches a camera module for an endoscope-see Examiner’s note in claim 1.  
Regarding claim 15, see Examiner’s notes in claim 2. 
Regarding claim 16, see Examiner’s notes in claim 3.
Regarding claim 17, see Examiner’s notes in claim 4.
Regarding claim 20, see Examiner’s notes in claim 7. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Kuhn et al ( US20160252721-IDS REF), further in view of Martin et al (US2015/0318326)
Regarding claim 5, Oniki-Kuhn combination teaches the camera module according to claim 4. Kuhn teaches adhesive bonding of the camera/lens layers together (paragraph 70).  However, Oniki-Kuhn combination fails to specifically disclose wherein the first layer and the second layer include a plasma bonded portion. 
In the same field of endeavor, Martin teaches bonding optical layers together using plasma bonding (see paragraph 17).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it is known bonding process for optical components. 
Regarding claim 18, see Examiner’s notes in claim 5.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745) in view of Kuhn et al ( US20160252721), further in view of Lin et al (US8000041-IDS REF).
Regarding claim 6, Oniki- Kuhn combination fails to specifically disclose the camera module to claim 1, wherein the antireflection film is location in the 
Regarding claim 19, see Examiner’s notes in claim 6. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oniki et al. (US20150256745-IDS REF) in view of Kuhn et al (US 2016 0252721-IDS REF), further in view of Chern et al (US 20160124196- IDS REF). 
Regarding claim 12, Oniki-Kuhn combination fails to specifically disclose the camera module according to claim 8, further comprising a light emitting portion configured to emit light, the light emitting portion being located at an optical axis of the second optical unit. 
In the same field of endeavor, Chern teaches a wafer camera module comprising: a plurality of lens substrates (figure 6 and 17) including a first lens substrate including: a plurality of first through-holes (apertures for lens) arranged at a first pitch, and plurality of second through-holes (apertures light) , further comprising a light emitting portion (LED) configured to emit light, the light emitting portion being located at an optical axis of the second optical unit (see figures 6 and 7-paragraphs 55 and 59). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since camera are well known for having light/flashes to compensate for variation in the illumination in the image to ensure a quality image can be captured.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkataraman et al (US20110080487) teaches a wafer lens camera module with varying photo-sensor sizes and multiple wafer lens stacks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
						/ALICIA M HARRINGTON/                    					 Primary Examiner, Art Unit 2872                                                                                                                                                                                   





AMH